     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiff,
13           v.                                        ORDER
14    GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18          The matter of payment of the special master has been referred to this court by the district
19   court. The court has reviewed the bill for services provided by the Special Master in the above-
20   captioned case through the month of March 2020.
21          Good cause appearing, IT IS HEREBY ORDERED that:
22                 1. The Clerk of the Court is directed to pay to
23                         Pannone Lopes Devereaux & O’Gara LLC
                           Attn: Matthew A. Lopes, Jr., Esq., Special Master
24                         Northwoods Office Park, Suite 215N
                           1301 Atwood Avenue
25                         Johnston, RI 02919
26
27   the amount of $962,692.23 as payment of the statement attached to this order; and
28
                                                      1
     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 2 of 6

 1                 2. A copy of this order shall be served on the financial department of this court.

 2   Dated: May 22, 2020
 3

 4

 5

 6

 7

 8
     /cole20.mar
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 3 of 6

 1   RALPH COLEMAN, et al.,                      :
         Plaintiffs,                             :
 2                                               :       No. Civ. S-90-0520 LKK JFM P
            v.                                   :
 3                                               :
     EDMUND G. BROWN, JR., et al.                :
 4       Defendants.

 5

 6   The Special Master hereby submits his latest statement for fees and disbursements, including
     those accrued through March 31, 2020.
 7
     Matthew A. Lopes, Jr., Special Master
 8                Services                       $52,442.00
                  Disbursements                  $11,366.12
 9
                           Total amount due                     $63,808.12
10
     Mohamedu F. Jones, J.D., Deputy Special Master
11               Services                     $50,834.00
                 Disbursements                $     0.00
12
                           Total amount due                     $50,834.00
13
     Kerry F. Walsh, J.D., Deputy Special Master
14                 Services                      $50,989.00
                   Disbursements                 $     0.00
15
                           Total amount due                     $50,989.00
16
     Kristina M. Hector, J.D.
17                 Services                      $54,637.50
                   Disbursements                 $     0.00
18
                           Total amount due                     $54,637.50
19
     Steven W. Raffa, J.D.
20                Services                       $       0.00
                  Disbursements                  $       0.00
21
                           Total amount due                     $      0.00
22
     Regina M. Costa, MSW., J.D.
23                Services                       $56,943.00
                  Disbursements                  $     0.00
24
                           Total amount due                     $56,943.00
25
     LaTri-c-ea McClendon-Hunt, JD
26                Services                       $46,048.00
                  Disbursements                  $     0.00
27
                           Total amount due                     $46,048.00
28
                                                     3
     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 4 of 6

 1   Angelyne E. Cooper, JD
                  Services                    $45,449.00
 2                Disbursement                $     0.00

 3                         Total amount due                $45,449.00

 4   Rachel Gribbin
                   Services                   $22,800.00
 5                 Disbursement               $     0.00

 6                         Total amount due                $22,800.00

 7   Lana L. Lopez
                     Services                 $45,695.00
 8                   Disbursement             $     0.00

 9                         Total amount due                $45,695.00

10   Braxton H. Medlin
                  Services                    $23,382.50
11                Disbursement                $     0.00

12                         Total amount due                $23,382.50

13   Michael F. Ryan, Jr.
                   Services                   $ 2,538.00
14                 Disbursement               $     0.00

15                         Total amount due                $ 2,538.00

16   Sofia A. Millham
                   Services                   $   798.00
17                 Disbursement               $     0.00

18                         Total amount due                $   798.00

19   Kerry C. Hughes, M.D.
                  Services                    $49,265.00
20                Disbursements               $ 2,324.84
21                         Total amount due                $51,589.84

22   Jeffrey L. Metzner, M.D.
                    Services                  $31,457.00
23                  Disbursements             $ 2,906.51

24                         Total amount due                $34,363.51

25   Mary Perrien, Ph.D.
                   Services                   $27,585.00
26                 Disbursements              $ 1,022.90
27                         Total amount due                $28,607.90

28
                                                  4
     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 5 of 6

 1   Patricia M. Williams, J.D.
                   Services                 $40,784.50
 2                 Disbursements            $ 731.55

 3                       Total amount due                $41,516.05

 4   Henry A. Dlugacz, MSW, J.D.
                  Services                  $23,375.00
 5                Disbursements             $     0.00

 6                       Total amount due                $23,375.00

 7   Lindsay M. Hayes
                  Services                  $41,675.00
 8                Disbursements             $     0.00

 9                       Total amount due                $41,675.00

10   Timothy A. Rougeux
                  Services                  $46,929.50
11                Disbursements             $     0.00

12                       Total amount due                $46,929.50

13   Cynthia A. Radavsky, M. Ed
                  Services                  $18,042.88
14                Disbursements             $ 421.42

15                       Total amount due                $18,464.30

16   Roderick Q. Hickman
                   Services                 $ 3,031.50
17                 Disbursements            $     0.00

18                       Total amount due                $ 3,031.50

19   Maria Masotta, Psy.D.
                   Services                 $21,771.00
20                 Disbursements            $ 3,106.41
21                       Total amount due                $24,877.41

22   Karen Rea PHN, MSN, FNP
                 Services                   $46,350.00
23               Disbursements              $     0.00

24                       Total amount due                $46,350.00

25   EmployStats
                   Services                 $17,922.00
26                 Disbursements            $     0.00
27                       Total amount due                $17,922.00

28
                                               5
     Case 2:90-cv-00520-KJM-DB Document 6683 Filed 05/26/20 Page 6 of 6

 1   James F. DeGroot, Ph.D.
                  Services                         $46,514.00
 2                Disbursements                    $ 4,843.33

 3                           Total amount due                     $51,357.33

 4   Brian J. Main, Psy.D.
                    Services                       $48,290.00
 5                  Disbursements                  $ 1,257.28

 6                           Total amount due                     $49,547.28

 7   Kahlil Johnson, M.D.
                   Services                        $16,502.00
 8                 Disbursements                   $ 2,661.49

 9                           Total amount due                     $19,163.49

10   TOTAL AMOUNT TO BE REIMBURSED                                        $962,692.23

11
     Receipts for justification of reported expenditures are available upon request.
12

13   Respectfully submitted,

14   /s/ Matthew A. Lopes, Jr.

15   Matthew A. Lopes, Jr.
     Special Master
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
